Citation Nr: 0428031	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee with reconstruction of anterior cruciate 
ligament, currently evaluated as 10 percent disabling from 
March 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In October 2001, the veteran applied for a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 (2003) after 
having right knee surgery.  In a February 2002 rating 
decision, the RO assigned increased ratings as follows:  
100 percent pursuant to 38 C.F.R. § 4.30 (2003) from November 
19, 2001 to February 28, 2002; and 10 percent beginning March 
1, 2002.   The RO then requested the veteran present for a VA 
examination in March 2002 to ascertain residuals to the right 
knee, status post right knee surgery.  Based on medical 
records received after the previous rating decision that 
evidenced internal derangement of the right knee with 
reconstruction of anterior cruciate ligament prior to the 
veteran's surgery, the RO amended the assigned ratings as 
follows:  20 percent beginning October 30, 2001 (the date the 
veteran submitted a request for an increased rating) to 
November 18, 2001; 100 percent pursuant to 38 C.F.R. § 4.30 
(2003) from November 19, 2001 to February 28, 2002; and 10 
percent beginning March 1, 2002.  In his timely-received 
notice of disagreement, and in subsequent correspondence, the 
veteran has evidenced an intent to appeal only with regard to 
the 10 percent rating assigned beginning March 1, 2002.  The 
issue is phrased accordingly.

In a statement received by the RO in August 2004, the veteran 
withdrew his request for a personal hearing before a Veterans 
Law Judge in connection with this appeal.  See 38 C.F.R. 
§ 20.704(e) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined the obligations of VA with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  In this case further 
action is necessary to comply with the VCAA and its 
implementing regulations.  

First, the record does not reflect that the RO has strictly 
complied with the notification requirements of the VCAA and 
the implementing regulations.  Although the RO sent a VCAA 
letter to the veteran in February 2003, that letter provided 
information as to the evidence necessary to substantiate a 
claim for service connection.  The RO has not provided the 
veteran with appropriate notice of the evidence and 
information required to substantiate the rating claim on 
appeal.  

Second, there is a record from the VA Medical Center in 
Battle Creek, Michigan, dated February 2002, showing the 
veteran's report of attending regular physical therapy 
sessions for his right knee since his surgery.  At a VA 
examination dated March 2002 the veteran again acknowledged 
that he was receiving physical therapy for his right knee 
from a private physician in Kalamazoo, Michigan.  The most 
recent of these private physical therapy records is dated in 
January 2002.  Thus, remand to obtain more contemporary 
records is indicated.

Finally, the veteran last presented for a VA examination of 
the right knee in March 2002, at which time it was noted the 
veteran's extension of his right knee was "3 to 120 
[degrees]...the pain is seen first in the first degree of 
movement, and pain at 120 degrees."  A record from the 
Battle Creek VA Medical Center dated one month earlier in 
February 2002, however, noted that extension was "15-20 
degrees short."  Also, in a private treatment record dated 
January 2002, the physician noted that the veteran was 
wearing a brace.  There was, however, no mention of a brace 
two months later at the March 2002 VA examination.  Thus, 
based on the existing medical evidence the extent of the 
veteran's right knee motion limitation and instability 
remains unclear and a more contemporary examination is needed 
in order to ensure an accurate consideration of the current 
nature and severity of the veteran's right knee disability.  
In this regard the Board further notes that VAOPGCPREC 9-2004 
(September 17, 2004) now provides that separate ratings may 
be awarded for motion limitation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2003), and, that pursuant to 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 
62 Fed. Reg. 63,604 (1997), when a knee disorder is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  Such legal criteria should be considered in 
connection with the veteran's rating claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied.  This includes advising the 
veteran as to the nature of the evidence 
needed to support his claim for 
entitlement to an increased rating for 
residuals of a right knee injury.  The RO 
should advise the veteran what evidence 
VA will request on his behalf and what 
evidence the veteran himself should 
submit and otherwise request him to 
submit all pertinent evidence in his 
possession to VA.  

2.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
knee disability.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file, to 
include any additional records from the 
Battle Creek VA Medical Center and 
records relevant to private physical 
therapy.

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected right knee 
disability.  The claims file must 
accompany the examination request and the 
completed examination report(s) should 
reflect review of relevant evidence.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to all 
of the veteran's current right knee 
disability.  The examiner should 
specifically confirm or refute whether 
there is evidence of nonunion of the 
tibia and fibula of the right knee with 
loose motion requiring the use of a 
brace, or any malunion, and to identify 
the presence and severity, or absence of, 
instability and/or arthritis in the right 
knee.  The examiner is also requested to 
report active and passive ranges of right 
knee flexion and extension.  In reporting 
ranges of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain as well as any 
additional functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use, assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is further requested to 
identify the impact of the veteran's 
right knee disability on his ability to 
work and/or to participate in everyday 
activities.

All opinions expressed should be 
accompanied by supporting rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given the appropriate period 
of time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


